Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Inventive Group Election
Applicant’s election of Group I, claims 1-9 and 21, in the reply filed on 29 June 2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Species Election
Applicant’s election of the below species is acknowledged:

    PNG
    media_image1.png
    383
    346
    media_image1.png
    Greyscale

Scope of Search
The Examiner has followed the guidelines found in MPEP 803.02 regarding the search of the elected species, reproduced in relevant part below:
“Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability.”
“If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.”
“If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species...” 
The elected species appears allowable over the prior art.  The search of the generic claims has been extended to encompass the other species of the claimed formula listed in claim 8, at least one of which is not allowable over the prior art.  The provisional election is given effect and examination has been limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.  

In this regard, the elected species reads on claims 1, 3, 5, 6, 8, 9 and 21.

Claims 2, 4 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 

Election was made without traverse in the reply filed on 29 June 2022.
The restriction is FINAL.

Note Regarding Non-Elected Claim 14.
The Examiner suggests that Applicant consider amending the phrase “the two detectable signals” to read “two detectable signals” for clarity.  



Non-Final Rejection

Priority
This application was filed on June 24, 2020 and claims priority to Provisional Application 62/866,473, filed on June 25, 2019.

Information Disclosure Statement
The IDS dated June 24, 2020 has been received, entered and considered, a copy is included herein.

PTO-892 Form
References from the Examiner’s search of the invention are made of record.  Those not cited herein are included at least as technical background.

Status of the claims
Amended claims dated 29 June 2022 have been entered.  
Claims 1, 3, 5-6, 8-9 and 21 are pending and rejected.
Claims 2, 4, 7 and 10-20 are pending but withdrawn from consideration as drawn to non-elected subject matter.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite subject matter which is outside the scope of independent claim 1.  There is a lack of antecedent basis in the claims for this subject matter as follows:
In particular there is no basis in claim 1 for the limitation - m is 0 - in either claim 6 or 21.  The “m” variable of claims 6 and 21 corresponds to the variable “q” of the claim 1 “linker” group of formula IA.  In claim 1 the “q” must be “an integer selected from 1 to 3” and therefore can never be 0.  In other words, the compound of formula I according to independent claim 1 must always have an -L=L’-; -L=L’-L=L’-; or -L=L’-L=L’-L=L’- moiety attached as part of the required “linker” group connecting the “B” ring to the main calixarene cyclic moiety.  In dependent claims 6 and 21, when m is 0, this required group is absent.
The Examiner suggests that all the phrases defining the values for “m” which appear multiple times in claim 6 and once in claim 21 be changed to “is an integer selected from 1, 2, or 3”.  Additionally, Applicant should consider amending withdrawn claim 7 in the same manner for consistency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 6 and 21 recite subject matter which is outside the scope of independent claim 1, see above. The claims therefore fail to include all the limitations of the claim upon which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Beatty (J. Am. Chem. Soc. 2018, 140, 10, 3500–3504); optionally further in view of Kachkovski (Journal of Inclusion Phenomena and Macrocyclic Chemistry 2006, 56, 315-321).
The Claims
The instant claims are drawn to a broad genus encompassing modified calix[4]arene compounds which includes the species listed in claim 8.  The compounds have utility for analyte detection.
The Prior Art
Beatty teaches modified calix[4]arene compounds as sensors for analyte detection, see the entire reference and the supporting information.  The compounds are taught as representatives of a class of sensors termed “dimer dye” since they are designed to self-assemble as shown in figures 3-4 on page 3501 and as postulated according to the calculated dimer structures shown at figures S2 and S3 at pages S13-S14 of the supporting information.  The alkenyl-pyridinium moiety attached to the “upper rim” of one calix[4]arene molecule points into the cavity of a second calix[4]arene molecule forming ionic and van der waals interactions which stabilize the dimer.  A suitable analyte molecule is shown to disrupt the dimer and cause a detectable signal.  See figures 5-8 on page 3502.  A modified calix[4]arene MCx-1 is used to follow the progress of an enzymatic conversion through detection of a methylated product of the reaction.  
The reference teaches two species of calix[4]arene compounds with properties appropriate for this utility.  These two compounds are expressly excluded from the scope of the present claims by the claim 1 proviso. 
The reference however includes what are considered to be generic teachings at the final paragraph of page 3503, shown below:

    PNG
    media_image2.png
    354
    1134
    media_image2.png
    Greyscale

The teaching that the “design is general and adaptable” would reasonably lead one to expect that other closely related compounds would have the same or similar “dimer dye” functional activity.  The reference suggests variation of the structure of both the “host” and “dye” which are “integrated” into the “dimer dye” molecule.  The teaching that “this mode of disassembly induced turn-on sensing will operate for many different dimeric species that include a host and an integrated dye in an appropriate architecture” would reasonable lead one to expect success if the “appropriate architecture” is preserved in a structurally related “dimer dye” incorporating different dye entities.  

Differences between Prior Art & the Claims 
The claims expressly exclude the two disclosed “dimer dye” compounds but not other calix[4]arene compounds of close structural similarity.

Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (B) and/or (G) is employed:

It would have been obvious to one skilled in the art at the time of the effective filing of the invention to have provided for other calix[4]arene compounds of close structural similarity to the two species disclosed by Beatty.  For example, different dye moieties would provide for different dimer association and/or different detection wavelength(s) and/or to allow for detection of different “guest” molecules.  A skilled artisan would expect that relatively minor variation of the chemical structure of the dye moiety attached to the “upper rim” of the same calix[4]arene molecule would provide for further useful sensor molecules.
The reference teaches generically that other dyes and/or hosts can be utilized to provide for other useful sensor molecules of the same dimer-forming class.
In this regard, see the following guidance in the MPEP:
MPEP 2144.08 II. A. 4. (c)
“The closer the physical and/or chemical similarities between the claimed species or subgenus and any exemplary species or subgenus disclosed in the prior art, the greater the expectation that the claimed subject matter will function in an equivalent manner to the genus.”
MPEP 2144.08 II. A. 4. (d)
“Consider the properties and utilities of the structurally similar prior art species or subgenus. It is the properties and utilities that provide real world motivation for a person of ordinary skill to make species structurally similar to those in the prior art. Dillon, 919 F.2d at 697, 16 USPQ2d at 1905; In re Stemniski, 444 F.2d 581, 586, 170 USPQ 343, 348 (CCPA 1971).”
MPEP 2144.09 I.
“A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990)”
MPEP 2144.09 II.
“Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).”

The example compounds disclosed in the reference represent "typical," "preferred," or "optimum" species.  The two disclosed compounds are themselves “homologs”, differing from each other by addition of a methylene group (methyl vs. ethyl).  These compounds are structurally similar to that claimed, and their disclosure provides a reason for one of ordinary skill in the art to provide for other similar compounds, based on the reasonable expectation that structurally similar species usually have similar properties. In view of the close relationship between the claimed compounds and the disclosed compounds and the teachings of the reference, there is good reason to provide for structurally similar compounds, such as further “homologs” and/or “positional isomers” and to expect them to have the same or better properties.  
The reference shows proposed structures of the dimeric complexes.  These structures themselves suggest that there is opportunity for structural modification without significantly impacting the ability of the compound to form a dimer.  For example, the simple attachment of a methyl group to the N-ethyl compound “MCx-2”, to produce the corresponding N-isopropyl compound would place an additional hydrophobic moiety proximate to the cavity of the calixarene – and would be expected to have similar or better dimerization properties.  The calculated structure of figure S3 shows that there is room for this variation (open circles added by the Examiner):

    PNG
    media_image3.png
    748
    716
    media_image3.png
    Greyscale

Such a homolog variant of “MCx-2”, wherein the ethyl group is exchanged with an isopropyl group is the first listed species in present claim 8.  This species is considered an obvious variant of the disclosed methyl and ethyl compounds since the next logical step in this progression is to make the propyl compound(s).
Additionally, the variation of the isomeric composition of the pyridinium ring, such as by providing the 2- and/or 3-substitued variants of the disclosed 4-substituted compound(s) would be expected to have little impact on the dimer formation in view of the proposed structures and the room for variation around the pyridinium ring moiety.  These isomeric compounds are within scope of the examined claims and are considered to be obvious variants: for example the 4th listed species of claim 8 is a positional isomer of “MCx-1”.
The obvious variant claim 8 species read on claims 1, 3, 5-6 and 8.  
Regarding claim 9, it would further be obvious to provide the modified sensor compounds in a “sensor array”, where the compounds are associated with a substrate.  The reference teaches utility as sensor agents, such that their use in art-recognized means of sensing for detecting appropriate analytes, would be obvious for an artisan to apply their utility.  For example, if the compounds were associated with a substrate, the substrate could be directly introduced into the solution, in combination with other testing agents on an array, for multiple analyte testing.

With regards to further variation of the “dye”, as generically suggested for integration into the “dimer dye” molecule - the prior art teaches that other moieties can be used in place of an N-alkyl pyridinium in calixarene sensor compounds.  In this regard, see the teachings of Kachkovski.  The reference teaches variation of the aromatic moiety attached to an alkene on the upper rim of a calixarene scaffold similar to that of Beatty.  See scheme 1 on page 317 which teaches 4 different heterocyclic moieties for this purpose in compounds 4-7.  Compound 4 has the same N-methyl pyridine moiety as Beatty “MCx-1” and compounds 5-7 have different N-functionalized nitrogen-containing ring systems.  For example, the alternate “dye” ring systems of compounds 4 and 6 are shown below:

    PNG
    media_image4.png
    339
    440
    media_image4.png
    Greyscale
     
    PNG
    media_image5.png
    266
    122
    media_image5.png
    Greyscale
  
    PNG
    media_image6.png
    233
    165
    media_image6.png
    Greyscale

Table 1 on page 318 teaches that the different attached dye moieties give different absorption properties.
The exchange of the N-methyl pyridinium moiety of “MCx-1” with these other known dye moieties, such as “6”, would be expected to have no substantial impact on the disclosed dimer-forming ability of the compound.  For example, the size of the attached aromatic ring is not substantially different and would be expected to fit into the calixarene cavity.  A skilled artisan would find reason to exchange the dye portion of the “dimer dye” for example to obtain sensor compounds with different absorption properties.  The obvious exchange of the N-methyl pyridinium moiety of “MCx-1” with the “6” heterocycle would provide the 10th listed species of claim 8 through substitution of one known element for another.  The modified compound would be expected to have similar dye properties.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625